Exhibit 21 SUBSIDIARIES OF TRANSOCEAN LTD. (as of December 31, 2014) Subsidiary Name Jurisdiction 15375 Memorial Corporation Delaware Adriatic 8 Limited Cayman Islands Aguas Profundas, Limitada Angola Angola Deepwater Drilling Company (Offshore Services) Ltd Cayman Islands Angola Deepwater Drilling Company (Operations) Ltd Cayman Islands Angola Deepwater Drilling Company Ltd Cayman Islands AngoSantaFe - Prestacao de Servicos Petroliferos, Limitada Angola Applied Drilling Technology Inc. Texas Arcade Drilling AS Norway Ashgrove Carriers Ltd. Liberia Asie Sonat Offshore Sdn. Bhd. Malaysia Blegra Asset Management Limited Cyprus Blegra Financing Limited Cyprus Caledonia Arctic 3 U.K. Limited Cayman Islands Caledonia Offshore Drilling 704 Limited Cayman Islands Caledonia Offshore Drilling 711 Limited Cayman Islands Caledonia Offshore Drilling 712 Limited Cayman Islands Caledonia Offshore Drilling 714 Limited Cayman Islands Caledonia Offshore Drilling Arctic 3 Limited Cayman Islands Caledonia Offshore Drilling Company Marshall Islands Caledonia Offshore Drilling McLean Limited Cayman Islands Caledonia Offshore Drilling Prospect Limited Cayman Islands Caledonia Offshore Drilling Services Limited England & Wales Caledonia Offshore Drilling Shaw Limited Cayman Islands Caledonia Support Services Limited England & Wales Campeche Drilling Services Inc. Delaware Challenger Minerals (Accra) Inc. Cayman Islands Challenger Minerals (Celtic Sea) Limited British Virgin Islands Challenger Minerals (Ghana) Limited Ghana Challenger Minerals Inc. California Cliffs Drilling do Brasil Servicos de Petroleo Ltda. Brazil Constellation II Limited Cayman Islands Covent Garden - Servicos e Marketing, Sociedade Unipessoal Lda Portugal Deepwater Drilling II L.L.C. Delaware Deepwater Drilling L.L.C. Delaware Deepwater Drilling North Africa LLC - Free Zone Egypt Deepwater Pacific 1 Inc. British Virgin Islands Deepwater Pacific 2 Inc. British Virgin Islands DR Stewart Limited Cayman Islands Eaton Industries of Houston, Inc. Texas Elder Trading Co. Liberia Entities Holdings, Inc. Delaware Falcon Atlantic Ltd. Cayman Islands Fortress Energy Services LLC Oman Global Dolphin Drilling Company Limited India Global Marine Inc. Delaware Global Mining Resources, Inc. Philippines Global Offshore Drilling Limited Nigeria GlobalSantaFe (Labuan) Inc. Malaysia GlobalSantaFe (Norge) AS Norway GlobalSantaFe Arctic Ltd. Nova Scotia GlobalSantaFe B.V. Netherlands GlobalSantaFe Beaufort Sea Inc. Delaware GlobalSantaFe C.R. Luigs Limited England & Wales GlobalSantaFe Campeche Holdings LLC Delaware GlobalSantaFe Communications, Inc. Delaware GlobalSantaFe Corporate Services Inc. Delaware GlobalSantaFe de Venezuela Inc. Delaware GlobalSantaFe Deepwater Drilling LLC Delaware GlobalSantaFe Denmark Holdings ApS Denmark GlobalSantaFe Development Inc. California GlobalSantaFe do Brasil Ltda. Brazil GlobalSantaFe Drilling (N.A.) N.V. Netherlands Antilles GlobalSantaFe Drilling (South Atlantic) Inc. Cayman Islands GlobalSantaFe Drilling Company Delaware GlobalSantaFe Drilling Company (Canada) Limited Nova Scotia GlobalSantaFe Drilling Company (North Sea) Limited England & Wales GlobalSantaFe Drilling Company (Overseas) Limited England & Wales GlobalSantaFe Drilling Mexico, S. de R.L. de C.V. Mexico GlobalSantaFe Drilling Operations Inc. Cayman Islands GlobalSantaFe Drilling Services (North Sea) Limited England & Wales GlobalSantaFe Drilling Trinidad LLC Delaware GlobalSantaFe Drilling Venezuela, C.A. Venezuela GlobalSantaFe Financial Services (Luxembourg) S.a.r.l. Luxembourg GlobalSantaFe GOM Services Inc. British Virgin Islands GlobalSantaFe Group Financing Limited Liability Company Hungary GlobalSantaFe Holding Company (North Sea) Limited England & Wales GlobalSantaFe Hungary Services Limited Liability Company Hungary GlobalSantaFe International Drilling Corporation Bahamas GlobalSantaFe International Drilling Inc. British Virgin Islands GlobalSantaFe International Services Inc. Panama GlobalSantaFe Leasing Corporation Bahamas GlobalSantaFe Leasing Limited Cayman Islands GlobalSantaFe Mexico Holdings LLC Delaware GlobalSantaFe Nederland B.V. Netherlands GlobalSantaFe Offshore Services Inc. Cayman Islands GlobalSantaFe Operations (Australia) Pty Ltd Western Australia GlobalSantaFe Operations (BVI) Inc. Cayman Islands GlobalSantaFe Operations (Mexico) LLC Delaware GlobalSantaFe Operations Inc. Cayman Islands GlobalSantaFe Overseas Limited Bahamas GlobalSantaFe Saudi Arabia Ltd. British Virgin Islands GlobalSantaFe Services (BVI) Inc. Cayman Islands GlobalSantaFe Services Netherlands B.V. Netherlands GlobalSantaFe Servicios de Venezuela, C.A. Venezuela GlobalSantaFe South America LLC Delaware GlobalSantaFe Southeast Asia Drilling Pte. Ltd. Singapore GlobalSantaFe Tampico, S. de R.L. de C.V. Mexico GlobalSantaFe Techserv (North Sea) Limited England & Wales GlobalSantaFe U.S. Drilling Inc. Delaware GlobalSantaFe U.S. Holdings Inc. Delaware GlobalSantaFe West Africa Drilling Limited Bahamas GSF Caymans Holdings Inc. Cayman Islands GSF Leasing Services GmbH Switzerland Hellerup Finance International Ireland Indigo Drilling Limited Nigeria Intermarine Services (International) Limited Bahamas Intermarine Services Inc. Texas International Chandlers, Inc. Texas Key Perfuracoes Maritimas Limitada Brazil Laterite Mining Inc. Philippines Minerales Submarinos Mexicanos S.A. Mexico Nickel Development Inc. Philippines NRB Drilling Services Limited Nigeria Oilfield Services, Inc. Cayman Islands P.T. Santa Fe Supraco Indonesia Indonesia Platform Capital N.V. Netherlands Antilles Platform Financial N.V. Netherlands Antilles PT. Transocean Indonesia Indonesia R&B Falcon (A) Pty Ltd Western Australia R&B Falcon (Caledonia) Limited England & Wales R&B Falcon (Ireland) Limited Ireland R&B Falcon (M) Sdn. Bhd. Malaysia R&B Falcon (U.K.) Limited England & Wales R&B Falcon B.V. Netherlands R&B Falcon Deepwater (UK) Limited England & Wales R&B Falcon Drilling (International & Deepwater) Inc. LLC Delaware R&B Falcon Drilling Co. LLC Oklahoma R&B Falcon Drilling Limited LLC Oklahoma R&B Falcon Exploration Co., LLC Oklahoma R&B Falcon International Energy Services B.V. Netherlands R&B Falcon Offshore Limited, LLC Oklahoma R&B Falcon, Inc. LLC Oklahoma Ranger Insurance Limited Cayman Islands RB Mediterranean Ltd. Cayman Islands RBF Drilling Co. LLC Oklahoma RBF Drilling Services, Inc. LLC Oklahoma RBF Exploration LLC Delaware RBF Finance Co. Delaware RBF Rig Corporation, LLC Oklahoma Reading & Bates Coal Co., LLC Nevada Reading & Bates Demaga Perfuraçoes Ltda. Brazil Resource Rig Supply Inc. Delaware Rig 127 Limited Cayman Islands Rig 134 Limited Cayman Islands Safemal Drilling Sdn. Bhd. Malaysia Santa Fe Braun Inc. Delaware Santa Fe Construction Company Delaware Santa Fe Drilling Company (U.K.) Limited England & Wales Santa Fe Drilling Company of Venezuela, C.A. California Santa Fe Servicos de Perfuracao Limitada Brazil Saudi Drilling Company Limited Saudi Arabia SDS Offshore Limited England & Wales Sedco Forex Holdings Limited Cayman Islands Sedco Forex International Services, S.A. Panama Sedco Forex International, Inc. Panama Sedco Forex of Nigeria Limited Nigeria Sedco Forex Technology, Inc. Panama Sedneth Panama, S.A. Panama Sefora Maritime Limited Cayman Islands Services Petroliers Transocean France Servicios Petroleros Santa Fe, S.A. Venezuela Shore Services, LLC Texas Sonat Offshore do Brasil Perfuracoes Maritimas Ltda. Brazil Sonat Offshore S.A. Panama T. I. International Mexico S. de R.L. de C.V. Mexico TODDI Holdings LLC Delaware Transocean Africa Drilling Limited Cayman Islands Transocean Alaskan Ventures Inc. Delaware Transocean Amirante Limited Cayman Islands Transocean Andaman Limited Cayman Islands Transocean Ao Thai Limited Cayman Islands Transocean Arctic Limited Cayman Islands Transocean Asia Services Sdn Bhd Malaysia Transocean Barents ASA Norway Transocean Benefit Services Srl Barbados Transocean Brasil Ltda. Brazil Transocean Britannia Limited Cayman Islands Transocean Canada Co. Nova Scotia Transocean Canada Drilling Services Ltd. Nova Scotia Transocean Construction Management Ltd. Cayman Islands Transocean Corporate Services Limited Cayman Islands Transocean Cunningham LLC Delaware Transocean Cyprus Capital Management Public Limited Cyprus Transocean Cyprus Drilling Operations Public Limited Cyprus Transocean Deepwater Drilling Services Limited Cayman Islands Transocean Deepwater Frontier Limited Cayman Islands Transocean Deepwater Holdings Limited Cayman Islands Transocean Deepwater Inc. Delaware Transocean Deepwater Mauritius Mauritius Transocean Deepwater Nautilus Limited Cayman Islands Transocean Deepwater Pathfinder Limited Cayman Islands Transocean Deepwater Seafarer Services Limited Cayman Islands Transocean Discoverer 534 LLC Delaware Transocean Drilling (Nigeria) Ltd. Nigeria Transocean Drilling (U.S.A.) Inc. Texas Transocean Drilling Company S.a.r.l. Luxembourg Transocean Drilling Enterprises S.a.r.l. Luxembourg Transocean Drilling International S.a.r.l. Luxembourg Transocean Drilling Israel Ltd. Cayman Islands Transocean Drilling Limited Scotland Transocean Drilling Namibia Inc. Cayman Islands Transocean Drilling Offshore International Limited Cayman Islands Transocean Drilling Offshore S.a.r.l. Luxembourg Transocean Drilling Offshore Ventures Limited Cayman Islands Transocean Drilling Resources Limited Cayman Islands Transocean Drilling Sdn. Bhd. Malaysia Transocean Drilling Services (India) Private Limited India Transocean Drilling Services Inc. Delaware Transocean Drilling Services Offshore Inc. British Virgin Islands Transocean Drilling Turkey Limited Cayman Islands Transocean Drilling U.K. Limited Scotland Transocean Eastern Pte. Ltd. Singapore Transocean Enterprise Inc. Delaware Transocean Entities Holdings GmbH Switzerland Transocean Finance Limited Cayman Islands Transocean Financing GmbH Switzerland Transocean GSF Monitor Limited Cayman Islands Transocean Holdings LLC Delaware Transocean Hungary Holdings LLC Hungary Transocean Hungary Investments LLC Hungary Transocean Hungary Ventures LLC Hungary Transocean Inc. Cayman Islands Transocean Inc. Luxembourg Asset Management S.C.S. Luxembourg Transocean India Limited Cayman Islands Transocean Innovation Labs Ltd. Cayman Islands Transocean International Drilling Limited Cayman Islands Transocean International Holdings Limited Cayman Islands Transocean International Resources, Limited British Virgin Islands Transocean Investimentos Ltda. Brazil Transocean Investments S.a.r.l. Luxembourg Transocean Labrador Limited Cayman Islands Transocean Ltd. Zug Transocean Luxembourg Holdings S.C.S. Luxembourg Transocean Magellan Limited Cayman Islands Transocean Management Inc. Delaware Transocean Management Ltd. Switzerland Transocean Marine Limited Cayman Islands Transocean Mediterranean LLC Delaware Transocean Mediterranean Offshore Drilling Limited Cayman Islands Transocean Nautilus Limited Cayman Islands Transocean North Africa Inc. Cayman Islands Transocean North Sea Limited Bahamas Transocean Norway Drilling AS Norway Transocean Norway Operations AS Norway Transocean Offshore (Cayman) Inc. Cayman Islands Transocean Offshore (North Sea) Ltd. Cayman Islands Transocean Offshore (U.K.) Inc. Delaware Transocean Offshore Canada Services Ltd. Nova Scotia Transocean Offshore Caribbean Sea, L.L.C. Delaware Transocean Offshore Deepwater Drilling Inc. Delaware Transocean Offshore Deepwater Holdings Limited Cayman Islands Transocean Offshore Drilling Limited England & Wales Transocean Offshore Drilling Services LLC Delaware Transocean Offshore Europe Limited Cayman Islands Transocean Offshore Gulf of Guinea II Limited British Virgin Islands Transocean Offshore Gulf of Guinea III Limited British Virgin Islands Transocean Offshore Gulf of Guinea IV Limited British Virgin Islands Transocean Offshore Gulf of Guinea IX Limited British Virgin Islands Transocean Offshore Gulf of Guinea Limited British Virgin Islands Transocean Offshore Gulf of Guinea V Limited British Virgin Islands Transocean Offshore Gulf of Guinea VI Limited British Virgin Islands Transocean Offshore Gulf of Guinea VII Limited British Virgin Islands Transocean Offshore Gulf of Guinea VIII Limited British Virgin Islands Transocean Offshore Gulf of Guinea X Limited British Virgin Islands Transocean Offshore Gulf of Guinea XI Limited British Virgin Islands Transocean Offshore Gulf of Guinea XII Limited British Virgin Islands Transocean Offshore Gulf of Guinea XIII Limited British Virgin Islands Transocean Offshore Gulf of Guinea XIV Limited British Virgin Islands Transocean Offshore Gulf of Guinea XV Limited British Virgin Islands Transocean Offshore Gulf of Guinea XVI Limited British Virgin Islands Transocean Offshore Gulf of Guinea XVII Limited British Virgin Islands Transocean Offshore Holdings Limited Cayman Islands Transocean Offshore International Limited Cayman Islands Transocean Offshore International Ventures Limited Cayman Islands Transocean Offshore Limited Cayman Islands Transocean Offshore Management Services Limited Cayman Islands Transocean Offshore Management Services S.C.S. Luxembourg Transocean Offshore Nigeria Limited Nigeria Transocean Offshore Norway Inc. Delaware Transocean Offshore Norway Services AS Norway Transocean Offshore PR Limited Cayman Islands Transocean Offshore Services Ltd. Cayman Islands Transocean Offshore USA Inc. Delaware Transocean Offshore Ventures Inc. Delaware Transocean Onshore Support Services Limited Scotland Transocean Pacific Drilling Holdings Limited Cayman Islands Transocean Pacific Drilling Inc. British Virgin Islands Transocean Partners Holdings Limited Cayman Islands Transocean Partners LLC Marshall Islands Transocean Payroll Services SRL Barbados Transocean Perfuracoes Ltda. Brazil Transocean Rig 140 Limited Cayman Islands Transocean Rig Management Limited Cayman Islands Transocean Rig Management S.C.S. Luxembourg Transocean Rig Services Offshore LLC Delaware Transocean RIGP DCL LLC Delaware Transocean RIGP DCL Opco Limited Cayman Islands Transocean RIGP DD3 LLC Delaware Transocean RIGP DD3 Opco Limited Cayman Islands Transocean RIGP DIN LLC Delaware Transocean RIGP DIN Opco Limited Cayman Islands Transocean Sedco Forex Ventures Limited Cayman Islands Transocean Services (India) Private Limited India Transocean Services AMA JLT Dubai Multi Commodities Centre Transocean Services AS Norway Transocean Services Offshore LLC Delaware Transocean Services UK Limited England & Wales Transocean Servicos Petroliferos Ltda. Brazil Transocean Seven Seas LLC Delaware Transocean Siam Driller Limited Cayman Islands Transocean Spitsbergen ASA Norway Transocean Support Services Limited Cayman Islands Transocean Support Services Nigeria Limited Nigeria Transocean Support Services Private Limited India Transocean Technical Services Egypt LLC Egypt Transocean Technical Services Inc. Panama Transocean Technology Innovations LLC Delaware Transocean Treasury Services SRL Barbados Transocean Trident VI Limited Cayman Islands Transocean Trident XVII Limited Cayman Islands Transocean UK Limited England & Wales Transocean West Africa Holdings Limited Cayman Islands Transocean West Africa South Limited Cayman Islands Transocean Worldwide Inc. Cayman Islands Trident 4 Limited Cayman Islands Triton Asset Leasing GmbH Switzerland Triton Drilling Limited Cayman Islands Triton Drilling Mexico LLC Delaware Triton Financing LLC Hungary Triton Holdings Limited British Virgin Islands Triton Hungary Asset Management LLC Hungary Triton Hungary Investments 1 Limited Liability Company Hungary Triton Industries, Inc. Panama Triton Management Services LLC Hungary Triton Nautilus Asset Leasing GmbH Switzerland Triton Nautilus Asset Management LLC Hungary Triton Offshore Leasing Services Limited Malaysia Triton Pacific Limited England & Wales Triton RIGP DCL Holdco Limited England & Wales Triton RIGP DCL Holding Limited Cayman Islands Triton RIGP DD3 Holdco Limited England & Wales Triton RIGP DD3 Holding Limited Cayman Islands Triton RIGP DIN Holdco Limited England & Wales Triton RIGP DIN Holding Limited Cayman Islands TSSA - Servicos de Apoio, Lda. Angola Turnkey Ventures de Mexico Inc. Delaware Wilrig Offshore (UK) Limited England & Wales
